Title: From Thomas Jefferson to Philip Norborne Nicholas, 2 November 1799
From: Jefferson, Thomas
To: Nicholas, Philip Norborne



Dear Sir
Monticello Nov. 2. 1799

[Your] favor inclosing the pamphlet came safe to hand. it was written [with that energy of] […] which distinguished everything from the same author. I [had] during the [last winter] read with great pleasure the letter to Judge Addison. it is an unanswerable […] of the [new] [usurpa]tion the federal government is […] about to add to their list, but [all the others] have been petty […] things [compared] with this, which the judges […] them is, that the common law of England (the only standard they can [select]) is in force here, & that the federal courts have cognisance of all cases it embraces. yet, absurd, impossible, as that is, [you will see] that they will stack it in upon us. by degrees, more or less boldly as circumstances may admit. but we should meet them by countermine. an action should be immediately brought (a feigned one) by one republican against another, on a [bond], assumpsit or any other ground not given to the [federal] […] by the constitution, but given by their common law; whichever [way] decided by the district court it should be carried by appeal to the supreme court & all the judges be thus forced to avow what it is they intend, at once. the success of the republican candidate for the government of Pensylvania is a subject of great congratulation. I hope that the same spirit, operating at the same time on the election for their legislature will have […]ed a republican majority into that[.] such a state as Pensylva harmonising with those south of the Patow[mac] will command more respect to the constitution. the misfortunes of [the French] would [probably] produce very […] on the  approaching [session of Congress were it not] that [the] […] of the English will [keep] the […] in check. accept assurances of [sincere] esteem & attachment

Th: Jefferson

